Atkinson, J.
Mrs. J. P. McLeod brought suit against John W. Poe for the balance of the purchase-price of a tract of land. The defendant pleaded payment. On the trial the defendant relied, in part, on evidence of a settlement of the matters in dispute between himself and the plaintiff. It appeared that in estimating the amount due by defendant to plaintiff credit was given for an account which the defendant held against the plaintiff, in which he had charged her with certain items of indebtedness owed by the husband of plaintiff. While instructing the jury the judge charged as follows: “If you find, gentlemen, there was a settlement between these parties, after a full investigation of all the facts and circumstances connected with the transaction, by reason of the set-off by the defendant against the plaintiff, and this settlement was had and obtained between the plaintiff and defendant, then I charge you that the settlement would be binding against her, and you would not be authorized to find anything above the $143.10 for plaintiff against the defendant.” Held:
1. A wife can not assume her husband’s debts; and if in a settlement between her debtor and herself, made by her husband, certain items of the husband’s indebtedness, were included, such settlement, so far as such items of indebtedness are concerned, is not binding upon the wife. Jones v. Harrell, 110 Ga. 373 (35 S. E. 690).
2. There was evidence that the husband was the agent of the wife in making certain collections of the purchase-money for the land; and it was not error for the court to instruct the jury, in effect, that if he was authorized to collect the money for the wife, the payment to the husband would be payment to the wife.
*255August 18, 1914.
Complaint. Before Judge Rawlings. Toombs superior court. February 24, 1913.
Way & Burkhalter, for plaintiff.
Hines & Jordan and Williams & Giles, for defendant.
3. Except as above indicated, the exceptions to the excerpts from the charge were without merit.

Judgment reversed.


All the Justices concur.